Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to dealings in securities by a director of major subsidiaries of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the Scheme”): Name of director: Brendan Horan Name of subsidiary companies: MiX Telematics Africa Proprietary Limited (“MiX Africa”),MiX Telematics Investments Proprietary Limited (“MiXInvestments”) and MiX Telematics International Proprietary Limited (“MiX International”) Transaction date: 9 December 2015 Class of securities: Ordinary shares Number of securities: 250 000 Price per security: R1.54 Total value: R385000.00 Nature of transaction: Off-market exercise of share options under the Scheme Nature and extent of directors’ interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary companies: MiX Africa,MiX Investments and MiX Telematics International Transaction date: 9 December 2015 Class of securities: Ordinary shares Number of securities: 125 000 Price per security: R1.12 Total value: R140000.00 Nature of transaction: Off-market exercise of share options under the Scheme Nature and extent of directors’ interest: Direct beneficial Clearance to deal received: Yes 14 December 2015 Sponsor
